Electronically Filed
                                                     Supreme Court
                                                     SCPW-15-0000725
                                                     25-NOV-2015
                                                     02:25 PM



                         SCPW-15-0000725

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               EMERSON M.F. JOU, M.D., Petitioner,

                               vs.

   THE HONORABLE GARY W.B. CHANG, Judge of the Circuit Court
    of the First Circuit, State of Hawai#i, Respondent Judge,

                              and

     HEMIC, aka Hawaii Employers Medical Insurance Company,
               an Entity, Form Unknown, Respondent.


                       ORIGINAL PROCEEDING
                    (CIVIL NO. 09-1-1529-07)

          ORDER DENYING PETITION FOR WRIT OF PROHIBITION
                      OR FOR SUPERVISORY WRIT
 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, J.J.,
 and Circuit Judge Alm, in place of Recktenwald, C.J., recused)

          Upon consideration of petitioner Emerson M.F. Jou,
M.D.’s petition for a writ of prohibition or for a supervisory
writ, filed on October 7, 2015, the documents attached thereto
and submitted in support thereof, and the record, it appears that
petitioner’s case is not one in which the question of
disqualification cannot otherwise be reviewed and immediate
review by way of a writ of prohibition is not warranted.
Petitioner, therefore, is not entitled to the relief requested.
See Peters v. Jamieson, 48 Haw. 247, 257, 397 P.2d 575, 582
(1964) (“[A] writ of prohibition will lie to compel a trial judge
to recuse him[] or [her]self because of bias or prejudice which
appears from the record, where . . . the case is one in which the
question of disqualification cannot otherwise be reviewed.”).
Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
prohibition is denied.
          DATED: Honolulu, Hawai#i, November 25, 2015.
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson
                              /s/ Steven S. Alm




                                2